Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogo (US 2011/0009221 A1) and further in view of Saito et al (US 6334829 B1).
Regarding claim 1, Ogo teaches a chain drive mechanism comprising: 
	a sprocket (410) having a plurality of teeth (411) and a pair of flanges (412) protruding circumferentially around the sprocket that sandwich the plurality of teeth therebetween (Ogo, paragraphs 0017, 0048, 0057, 0069); and 
	a chain (120) configured to be put around the sprocket, the chain including a plurality of link plates (132 and 142), pins (121) that rotatably connect the plurality of link plates (Ogo, paragraphs 0052-0053).
	Ogo fails to teach that the chain includes a pair of seat portions on both sides of the chain, the seat portions being disposed at both ends of the pins so that the flanges abut on the seat portions from a circumferential direction of the sprocket when the chain sits.
	Saito, however, teaches the chain having seat portions (faces S) on both sides of the chain, the seat portions being disposed at both ends of the pins so that the flanges abut on the seat portions from a circumferential direction of the sprocket when the chain sits (Saito, column 4 
	Ogo and Saito are analogous to the claimed invention as both pertain to the art of sprocket and chain transmissions.

Regarding claim 3, Ogo and Saito teach the chain drive mechanism according to claim 1 disclosed above, and Saito further teaches that the seat portions (faces S) are the link plates (2A, 2B) located opposite the flanges (meshing elements 44B)(Saito et al, column 13 lines 42-54 and fig 15).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the seat portions of Ogo be the link plates as taught by Saito et al, as such a configuration suppresses vibration of the chain and considerably reduces load acting on the teeth (Saito et al, column 13 line 42-column 14 line 6). Additionally, Ogo teaches that having guide plates or additional plates in the chain assembly takes up too much space and adds weight to the assembly, so it would be obvious to have the seating points be link plates that function to bear some of the load (as taught by Saito in column 13 lines 43-53) rather than guide plates to reduce size and weight (Ogo, paragraphs 0012-0015). 
. 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogo and Saito as applied to claim 1 above, and further in view of Avramidis (US 4915675 A1).
Regarding claim 4, Ogo and Saito teach the chain drive mechanism according to claim 1 disclosed above, but fail to teach that the plurality of teeth of the sprocket include teeth with different shapes. 
	 Avramidis, however, discloses that it is known in the art to provide a sprocket having teeth with different shapes, as set forth at column 2, lines 30-53 and taught by Sand (US 3377875) and Griffel (US 3495468). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the chain of Saito and the sprocket of Ogo with the differently shaped sprocket teeth known in the art as taught by Avramidis in order to reduce the chain noise (Avramidis, column 2 lines 30-53). 
	Ogo, Saito, and Avramidis are considered analogous to the art of the claimed invention as all three pertain to chain and sprocket configurations.

Regarding claim 5, Ogo and Saito teach the chain drive mechanism according to claim 1 disclosed above, and Saito teaches that the link plates have different orientations (Saito, column 8), but both fail to teach that the plurality of link plates include link plates having teeth with different shapes. 
	Avramidis, however, teaches link plates (20) having teeth (30 and 32) with different shapes. It would have been obvious to one having ordinary skill in the art before the effective 
	Ogo, Saito, and Avramidis are considered analogous to the art of the claimed invention as all three pertain to chain and sprocket configurations.
Response to Arguments
Applicant’s arguments, see Applicant Arguments, filed 3/17/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ogo (US 2011/0009221 A1) in view of previously presented Saito (US 6334829 B1). It is conceded that Ogo fails to explicitly teach the chain having seating points as claimed by the present invention. However, Saito teaches the chain configuration as claimed by the present invention, including the seating portions, and would work in combination with Ogo to teach all the limitations of claim 1 of the present application.
In response to applicant's argument that Ogo, Saito, and the other references fail to address lessening of the contact/wear on the teeth between the chain and the sprocket, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the flange as taught by Ogo is stated to come into contact with the chain pins and chain plates (Ogo, paragraphs 0017, 0050), making it inherent that contact/wear on the teeth would be reduced when the chain instead contacts the flange. As for 
In response to applicant's argument that Saito and Avramidis are nonanalogous arts, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both prior arts pertain to sprocket and chain assemblies. Additionally, the "plate-back-face support elements" taught by Saito are the same in structure and function as the flanges claimed in the present application, thus being able to reasonably function as flange elements, and Saito is used primarily to teach the chain seating as being claimed in the present invention, meaning the flange structure does not have any real impact on whether Saito is analogous -- the chain structure is the same, and analogous to that taught by the claimed invention. Regarding Avramidis, having a flange on the sprocket assembly does not affect or change the structure of the chain links and sprocket tooth configuration being taught by Avramidis and claimed in the present invention, and the chain links and sprocket tooth configuration have the same structures and functions as those claimed in the present application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Young et al (US 2008/0312017 A1), Griffel (US 3495468), Sand (US 3377875), Ledvina (US 4758209), Avramidis et al (US 5453059).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651